Citation Nr: 1758262	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing in April 2016.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously denied the Veteran's claim in a June 2016 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Partial Remand (JMPR) which vacated the portion of the June 2016 Board decision that denied the Veteran's claim for service connection for tinnitus. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his tinnitus is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to the fact that he has current medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra.

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).




II.  Analysis 

There is no question that the Veteran has a current diagnosis of tinnitus, as evidenced by his February 2010 VA audiological examination.  Given the Veteran's credible testimony regarding his exposure to significant noises in service, to include his exposure to gunfire and his extended service in his ship's engine room, the Board also finds that the requirement of an in-service event or occurrence has also been satisfied.  As such, the Board will turn to the central question of whether any nexus exists between his current disability and his active duty service.

As indicated above, the Board previously denied the Veteran's claim in June 2013 and the Veteran appealed the decision to the Court.  In the JMPR, it was determined that the Board had not properly considered whether the Veteran's current testimony and statements that he experienced symptoms of tinnitus beginning in service and continued after service represented a notation of an in-service chronic disability, pursuant to 38 C.F.R. § 3.303(b).  

The Board recognizes that the requirement that a chronic condition be "noted" in service does not specifically require written documentation "either contemporaneous to service or otherwise."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The Board also acknowledges the contentions the Veteran has made since he filed his claim for service connection for tinnitus, including his April 2016 Board testimony indicating that the ringing in his ears first began while in service after his exposure to gunfire.  The Veteran is competent to describe the observable symptoms of ringing in his ears.  

Although the record does not contain any contemporaneous document or statement from the Veteran's treating clinician, the Board ultimately finds that the Veteran's current statements regarding his in-service symptoms of tinnitus and that this condition was therefore "noted" in service.  Although the Veteran did not explicitly report tinnitus at his separation examination, he was not asked to specifically comment on whether he experienced ringing in his ears.  Rather, he answered a fairly generic question regarding whether or not he had ear, nose, or throat trouble in the negative.  However, at the hearing, the Veteran affirmed that he had indeed experienced symptoms relating to tinnitus after his exposure to significant noises while in service.  In resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that this testimony establishes that the Veteran's tinnitus was noted in service.  

The Veteran also attended a VA-provided audiological examination in February 2010.  Notably, the Veteran reported at that time that the ringing he heard in his ears started "many years ago."  Although this does not provide the Board with the specific date of onset, it is clear that the Veteran's testimony that his symptoms began in service falls within the timeline suggested by the Veteran at his VA examination.  

The February 2010 VA examiner ultimately found that the Veteran's hearing loss and tinnitus were less likely than not permanently aggravated by acoustic trauma during military service.  In support of this opinion, the clinician noted that a study by the Institute of Medicine concluded that noise-induced hearing loss occurred immediately and that there was no scientific support for delayed onset noise-induced hearing loss.  Although this provides compelling support for the opinion that hearing loss is unrelated to any in-service acoustic trauma, it does not address the question of whether such exposure could cause tinnitus.  As such, the Board finds that it is entitled to little probative weight.

In contrast to the opinion, the record also contains testimony by the Veteran that he first experienced tinnitus-related symptoms in service and that he continues to experience these symptoms today.  As indicated above, the record also includes evidence of a current diagnosis and the fact that this condition was noted in service.  Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that this chronic condition was noted in service and that there has been a continuity of symptomatology since service.  Accordingly, his claim must be granted.



ORDER

Service connection for tinnitus is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


